Citation Nr: 9909970	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1989 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.                 


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant are within the competence of lay 
party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); King v. 
Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.  

The U.S. Court of Appeals for Veterans Claims (formally the 
United States Court of Veterans Appeals (hereinafter "the 
Court")) has held that when a diagnostic code is predicated 
on loss of range of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use of due to flare-ups.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Among the diagnostic codes applicable to this case, 
Diagnostic Code 5271 is a code based on range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  Accordingly, 
the Board finds that the above jurisprudence is applicable to 
the case at hand.  

The Board notes that in August 1997, a VA examination was 
conducted.  At that time, the appellant stated that while he 
was in the military, he injured his left talus.  He noted 
that subsequently, he developed left ankle pain and he 
underwent two surgeries to remove the left talus.  The 
appellant indicated that despite his surgeries, he still 
suffered from chronic left ankle pain.  He reported that at 
present, he was not able to walk a full block before his 
ankle started to hurt.  The appellant revealed that he walked 
with a marked limp, and on occasion, he used a cane.  
According to the appellant, in the mornings his ankle was 
usually very stiff and he had to "loosen it up" before he 
could start walking.  The appellant revealed that he had a 
full range of motion when he was not weightbearing, but that 
when he was weightbearing, and he tried to twist his ankle, 
then he felt left ankle pain.  He noted that his left ankle 
pain limited his ability to perform his job as a real estate 
agent.   

The physical examination of the appellant's left ankle showed 
that when he was sitting down, he had full active and passive 
range of motion of his left ankle.  However, the examining 
physician stated that when the appellant put weight on his 
left ankle, he had "difficulty."  The examiner reported 
that the appellant was unable to stand on his toes.  
According to the examiner, the appellant had a marked limp, 
and he exhibited pain when he walked.  The examiner stated 
that an x-ray of the appellant's left ankle was interpreted 
as showing degenerative changes of the left talus.  After the 
examination, the examiner noted that it appeared that the 
appellant was limited in his daily activities because of his 
left ankle pain.  

In June 1998, an independent medical evaluation was 
conducted.  At that time, the appellant gave a history of his 
two left ankle injuries.  He noted that following his 
injuries, he developed left ankle pain and he subsequently 
underwent two surgeries.  The appellant stated that following 
his surgeries, he continued to suffer from chronic left ankle 
pain.  He indicated that at present, he had pain, weakness, 
and stiffness in his left ankle, as well as inflammation, 
instability, a locking sensation, fatigue, and lack of 
endurance.  According to the appellant, when he was standing, 
his ankle "always" felt sore, and he would develop a sharp 
pain if he twisted his ankle.  The appellant noted that 
walking caused left ankle pain.  He revealed that he used a 
left ankle brace for support, and that he took Tylenol in 
order to relieve his ankle pain.  

The physical examination showed that in regards to the 
appellant's feet, there were no signs of abnormal 
weightbearing.  The examining physician noted that the 
appellant's gait was abnormal secondary to ankle pain.  The 
appellant had limited function of standing and walking.  The 
examiner stated that in regards to the appellant's left ankle 
joint, he had pain with 30 degrees on plantar flexion of the 
left foot, and he was able to dorsiflex the foot to 20 
degrees.  According to the examiner, the appellant had some 
pain with moving against gravity, and he complained of pain, 
weakness, and lack of endurance of the left ankle.  There 
were no constitutional signs of arthritis.  The diagnosis was 
of degenerative arthritis of the left ankle.  The examiner 
reported that subjectively, the appellant complained of 
constant pain, decreased range of motion, and pain on 
weightbearing.  The examiner further stated that according to 
the appellant, his left ankle pain interfered with his 
ability to perform his job as a real estate agent. 

In December 1998, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that if he was standing for a long period of time, 
his left ankle pain would increase to the point where he was 
unable to walk and he had to sit down.  (T.3).  The appellant 
stated that he had instability of his left ankle joint.  
(T.4).  According to the appellant, if he put pressure on his 
foot while he was turning or twisting, his ankle would "give 
out."  (Id.).  He indicated that he had frequent left ankle 
sprains, and that on occasion, his left ankle would swell.  
(T.4,5).  The appellant reported that he had an ankle brace 
which kept his ankle from turning to the left or right.  
(T.5).  According to the appellant, he used the brace when 
his left ankle pain increased or if he knew he would have to 
be on his feet for a long period of time.  (Id.).  The 
appellant testified that at times, his left ankle locked so 
that he could not move his ankle in any direction.  (Id.).  
He stated that since his last VA examination in June 1998, 
his left ankle disability had worsened.  (Id.).  The 
appellant noted that because of his left ankle pain, he 
missed approximately two to three days of work per month.  
(T.6,7).  According to the appellant, he was scheduled to 
visit a private physician for treatment of his left ankle in 
January 1999. (T.7,8).  

The Board notes that after the appellant's December 1998 
hearing, the appellant was given 30 days to submit additional 
evidence, including the records from his January 1999 visit 
with a private physician.  The evidence of record shows that 
in February 1999, the RO noted that no additional evidence 
had been received.  

In the instant case, the appellant has complained of chronic 
pain in his left ankle, pain on walking and standing, 
limitation of motion, instability, stiffness, inflammation, 
locking, and weakness.  The appellant has also indicated that 
at times, he wears an ankle brace for support.  
Notwithstanding the appellant's complaints, no examiner has 
adequately addressed the appellant's functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45.  The 
Board notes that while the examiner from the appellant's June 
1998 independent evaluation stated that the appellant had 
pain on motion, the examiner did not comment on whether there 
was any instability, locking, or swelling.  

In light of the above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would be of 
assistance in rendering a determination regarding this issue.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Accordingly, the 
appellant's claim is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his service-connected left ankle 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to include the records from his 
January 1999 visit with a private 
physician, as indicated in the 
appellant's December 1998 hearing. 

2.  After the foregoing has been 
completed to the extent possible, and 
even if no additional records are 
received, the RO should arrange for a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
the appellant's left ankle disability.  
All indicated testing should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings including the presence or 
absence of any instability, locking, or 
swelling, and should provide explicit 
responses to the following questions:

(a)  On physical examination, is there 
any limitation of motion of the 
appellant's left ankle on plantar flexion 
or dorsiflexion?  If so, what is the 
extent of any limitation of motion, and 
is motion symptomatic or asymptomatic. 
Any symptoms on motion should be 
described.

(b).  Is there any pain on use, or are 
there any functional limitations caused 
by the left ankle disability?  In 
responding to these questions, the 
examiner must address the following:

(c)  Does the service-connected left 
ankle disability cause weakened movement, 
excess fatigability, or incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations?  If 
the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(d).  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left ankle, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
ankle disability; the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the left 
ankle disability; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left ankle 
disability.  In addition, the examiner 
should carefully elicit all of the 
appellant's complaints concerning his 
left ankle and should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the appellant's subjective complaints, 
including pain, aggravated by walking and 
standing, instability, locking, and 
swelling.  The examiner should offer an 
opinion as to whether the appellant 
experiences increased loss of function of 
the left ankle on increased use of the 
left ankle, expressed, if possible, in 
additional degrees of loss of range of 
motion.

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action. Thereafter, the RO should then 
readjudicate the issue of entitlement to 
an increased rating for degenerative 
arthritis of the left ankle, taking into 
account the Court's decision in DeLuca v. 
Brown.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







